DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status


Claims 1, 10, 15, and 24 are amended.
No new claims are added.
Claims 14 and 28 are canceled.
Claims 1-13 and 15-27 are pending for examination.
Response to Arguments
Re: 35 U.S.C. § 103 rejections
Applicant’s response has been fully considered. Below are two main arguments by the applicant in the response to office action received on 7/19/2021: 
Applicant’s argument: (Pg. 10, Par. 4 of applicant’s response) The Examiner refers to Ishii for teaching averaging path losses associated with different antennas. However, Ishii fails to teach path losses associated with different transmit directions. To the contrary, the different antennas of Ishii are used for transmission in the same direction. See e.g., FIG. 1 of Ishii which shows transmissions using antennas in the same direction. Therefore, while Ishii teaches determining a transmit power for transmission using path losses associated with different antennas (e.g., by averaging those path losses), 
Examiner’s response: Examiner respectfully disagrees. Ishii Fig. 1 only shows plurality of transmitting antennas between the base station and the mobile station. Nowhere in Ishii, discussion about direction takes place. A broad interpretation of this figure may be a representation of multiple antenna communication between a base station and a mobile station, which may include the scenario of antennas with different directions, beam patterns, power levels etc. 
Moreover, the rejection is based on combination of prior arts and not a single prior art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ishii teaches determination of transmit power of an antenna based on path losses of all the antennas. Haghighat explicitly teaches about multiple antennas with different directions. It is the combination of Haghighat and Ishii that may be used by a person of ordinary skill in the art to come up with the claimed invention by combining the disclosures.

Applicant’s argument: (Pg. 11, Par. 4 of applicant’s response) The Examiner refers to Haghighat for teaching an MCS specific offset, which may be considered as corresponding to the claimed MCS adjustment factor. However, Haghighat fails to teach a plurality of antenna arrays associated with 
Examiner’s response: Examiner respectfully disagrees. ΔTF,c(i) is the MCS specific offset as disclosed by Haghighat. This offset value is used to calculate the transmit power, as disclosed in [0097]. Haghighat teaches about antenna arrays, as disclosed in [0366], “A WTRU antenna system may contain a single or a 2-dimensional array of NT_panels panels where each panel itself may have a 2-dimensional structure”. The formula in [0097] provides determination of transmit power in the i-th subframe and is applicable for any antenna used. It is obvious to a person of ordinary skill that different MCS specific offset is required to calculate the transmit power of an antenna for different MCS value used because of different power requirements for achieving the same error rate in a communication system using different MCS values.
35 U.S.C. § 103 rejections are not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat et al. (US 2020/0059867 A1), hereinafter “Haghighat” in view of Hiroyuki Ishii et al. (EP 2 557 864 A1), hereinafter “Ishii”.
Regarding claim 1, Haghighat teaches ‘a method for wireless communication’ ([Abstract], “The disclosed method and an apparatus are directed to determine an uplink transmission power in New Radio (NR) systems by a wireless transmit/receive unit (WTRU)”), comprising:
‘determining at least one transmit power for transmission ([Abstract], “The method also includes determining beam-specific parameters like a configurable fractional power compensation factor for each beam, and a configurable maximum transmit power level for each beam”) of one or more frames’ ([0019] FIG. 10 shows a transmission with power control regions over a subframe; [0313], lines 11-15, “In FIG. 10, power levels of channels 1006, 1008, 1010, 1012, and 1014 are lower than the fixed P Low Frequency Max 1002. Also, power level of power control regions 1026, 1028, 1030, 1032, and 1034 are lower than the fixed P High Frequency Max 1004”).
Haghighat teaches about path loss associated with specific beam, “The power control parameters required for maintenance of power control processes related to transmission of K beams may be grouped under two main groups of common specific set of parameters like the number of resource blocks, target received power, Modulation and Coding Scheme (MCS), and Transmit Power Control (TPC), and beam specific set of parameters like Path Loss (PL)” ([0087])”, but fails to expressly teach that the beam specific parameters are associated with directions. 
Though not expressly disclosed by Haghighat, the claim element, in a first transmit direction and a second transmit direction is implied based on the figures 2, 4, 6, and 7 illustrating beams of different directions and disclosure in [0240], “A beam may be used herein to represent a directional transmission (or reception) and/or a transmission (or reception) using multiple antenna ports where beamforming may be applied. Beamforming may be applied in the analog domain and/or digital domain such via phase shifting and/or precoding”. 
In current scenario, “beams-specific” parameter “Path loss” and “directional transmission”, as disclosed above, teaches the path loss associated with direction. FIG. 2 shows beam transmissions in two directions, which may be considered a ‘first direction’ and a ‘second direction’).
A person of ordinary skill in the art would understand that the different beams are related to transmission/reception to/from different directions. 
Haghighat, though teaches about ‘first transmit direction’, ‘second transmit direction’, and ‘the first transmit direction being different than the second transmit direction’ (Fig. 2 disclosing antennas in two different directions), ‘wherein determining the at least one transmit power comprises determining a transmit power for transmission of the one or more frames’ (discussed above in reference to disclosure in the [abstract]), fails to teach determining transmit power ‘in the first transmit direction based on the first path loss associated with the first transmit direction and the second path loss associated with the second transmit direction’.
Ishii in the same field of endeavor teaches, determining transmit power ‘in the first transmit direction based on the first path loss 
([Abstract], “invention is directed to providing a transmission power control method and a mobile station apparatus that can adequately control the transmission power of a mobile station apparatus having a plurality of transmitting antennas”;
[0024], “Path loss (PL) can be measured with respect to all of a plurality of transmitting antennas or may be measured with respect to predetermined transmitting antennas. This can be selected as appropriate depending on the method of setting representative value path loss (PL')”;
[0026], “Assuming that the path loss (PL) measurement values measured in a plurality of transmitting antennas (A1, A2, ... , AN) provided in a mobile station apparatus are PL1, PL2, ... , PLN, the value given by averaging PL1, PL2, ... , PLN is made the representative value path loss (PL') (PL' = avg{PL1, PL2, ... , PLN));
[0028], “Assuming that the path loss (PL) measurement values measured in a plurality of transmitting antennas (A1, A2, ... , AN) provided in a mobile station apparatus are PL1 , PL2, ... , PLN, the value of the minimum loss (the minimum PL measurement value) in PL1, PL2, ... , PLN is made the representative value path loss (PL') (PL'=min{PL1, PL2, ... , PLN)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ishii teaching determination of transmission power by determining ‘representative value path loss’ based on path loss for different antennas,  with that of Haghighat teaching use of antennas with different directions, so that transmission powers of antennas could be determined based on the representative path loss as described by Ishii, by measuring path “Representative value path loss (PL') is set based on the path loss (PL) measurement values of transmitting antennas that are measured, each transmitting antenna's transmission power (PTxn) is corrected based on the path loss difference (PLn-PL') from the representative value path loss (PL'), and each transmitting antenna's transmission power (PTxn) is determined” (Ishii: [0079]).
A person of ordinary skill would be motivated to combine teachings of Ishii and Haghighat to simplify the process of transmission powers for multiple antennas having different directions, by use of a representative path loss determined from path loss values for different directions.
Haghighat teaches, ‘generating the one or more frames’ ([0313-0314] disclose generation of subframes with configured power levels, e.g., “FIG. 9 shows a transmission with fixed power over a subframe” ([0313]); “The actual regions may be determined by the specific numerology being transmitted. As such, multiple configurations may need to be sent. In one example, a high frequency DCI may be sent at subframe N=4 and be applicable to a low frequency power control region that starts at a time corresponding to a high frequency subframe N=6” ([0314])); and
‘transmitting the one or more frames in the first transmit direction and the second transmit direction using the determined at least one transmit power’ ([Abstract], “The method further includes transmitting at least one codeword using at least one of the multiple beams, each of the multiple beams having a transmission power calculated based on the common parameters and the beam-specific parameters”; [0086], “As shown in FIG. 2, a WTRU may support a multitude of simultaneous beams 206, 208, 210, 212 for its UL transmission”).
	
Regarding claim 2, combination of Haghighat and Ishii teaches the method of claim 1. 
Haghighat teaches, ‘the first path loss is associated with a first antenna array for transmission in the first transmit direction; and the second path loss is associated with a second antenna array for transmission in the second transmit direction, the one or more frames being transmitted in the first transmit direction and the second transmit direction via the first antenna array and the second antenna array’ (Haghighat: [0366], “A WTRU antenna system may contain a single or a 2-dimensional array of NT_panel panels where each panel itself may have a 2-dimensional structure”; [0093], “Each TPC loop derives its parameters from the two TPC parameter classes that may be mapped to one or more of the following transmission entities: one or more beams; one or more beam-pair links; one or more transmission layers; one or more panels; and one or more TRP”; combination of above disclosure related to antenna arrays by Haghighat, equivalence of direction with beams, as discussed in claim 1 and disclosures related to association of path loss and the beams, generation of frames and transmission of frames, as discussed above in claim 1 teaches the claim element).
Ishii also teaches, “According to this configuration, given transmission power control for a mobile station apparatus having a plurality of transmitting antennas on the uplink, the transmission power of each transmitting antenna is determined taking into account the variation of path loss (PL) of each transmitting antenna, so that it is possible to control transmission power adequately” ([0009]).

Regarding claim 3, combination of Haghighat and Ishii teaches the method of claim 2. 
Haghighat teaches, ‘method further comprising: ‘receiving a first indication of the first antenna array; receiving a second indication of the second antenna array’ (Haghighat: [0201], “A beam or BPL indication for an uplink transmission may be determined based on a PC type. For example, a downlink reference signal (e.g., CSI-RS resource index) may be indicated for an uplink transmission when Type-1 PC is used while an uplink reference signal (e.g., SRS resource index) may be indicated for an uplink transmission when Type-2 PC is used”);
‘determining the first path loss associated with the first antenna array based on a first reference signal associated with the first antenna array in response to the first indication; and
determining the second path loss associated with the second antenna array based on a second reference signal associated with the second antenna array in response to the second indication’ ( “beam-specific set of parameters” ([0087]); “estimating path loss for each beam of a multiple beams” ([0088]); “When Type-1 PC is used, a WTRU may receive a downlink reference signal index (e.g., CSI-RS resource index) to determine a beam for an uplink transmission and a path loss for its associated uplink power control. When Type-2 PC is used, a WTRU may receive an uplink reference signal index ( e.g., SRS resource index; SRI) as a beam or a BPL index to determine a beam for an uplink transmission” ([0203]), and Fig. 2 illustration of two beams for uplink transmission).

Regarding claim 4, combination of Haghighat and Ishii teaches the method of claim 3. 	
Haghighat teaches, ‘wherein: the first indication of the first antenna array comprises an indication of a first sounding reference signal (SRS) resource of a first SRS resource set, the first SRS resource set being associated with the first antenna array; the second indication of the second antenna array comprises an indication of a second SRS resource of a second SRS resource set, the second SRS resource set being associated with the second antenna array ([0223], “A WTRU may be configured with one or more types of SRS transmissions... The number of SRS transmissions in the set may be N. N may be an integer greater than or equal to 1”; “[0250], lines 1-4, “A WTRU may determine a set of one or more beams for transmission of SRS. A WTRU may be configured with (e.g., receive a configuration for) a set of SRS resources (e.g., in time and/or frequency)”); 
the first path loss is determined based on the first SRS resource; and the second path loss is determined based on the second SRS resource’ ([0087], “beam-specific set of parameters”; [0088], “estimating path loss for each beam of a multiple beams”; [0203], “When Type-1 PC is used, a WTRU may receive a downlink reference signal index (e.g., CSI-RS resource index) to determine a beam for an uplink transmission and a path loss for its associated uplink power control. When Type-2 PC is used, a WTRU may receive an uplink reference signal index ( e.g., SRS resource index; SRI) as a beam or a BPL index to determine a beam for an uplink transmission”; support for first array and second array, has been discussed above in claim 2).

Regarding claim 5, combination of Haghighat and Ishii teaches the method of claim 1.
Haghighat teaches, ‘wherein the first path loss is associated a first beam, and wherein the second path loss is associated with a second beam’ ([0087], “The power control parameters required for maintenance of power control processes related to transmission of K beams may be grouped under two main groups of common specific set of parameters like the number of resource blocks, target received power, Modulation and Coding Scheme (MCS), and Transmit Power Control (TPC), and beam specific set of parameters like Path Loss (PL)” , “beams-specific” parameter “Path loss” implying the path loss associated with the first beam and the second beam, implied by the support for K beams, K being equal to 2 in this scenario), 
‘the one or more frames being transmitted in the first transmit direction and the second transmit direction via the first beam and the second beam’ (Fig 2. Illustrates two beams transmitted to two different directions; transmission of frames discussed above in claim 1).

Regarding claim 6, combination of Haghighat and Ishii teaches the method of claim 5.
Haghighat teaches, ‘method further comprising: receiving an indication of a plurality of reference signal (RS)-resources from a RS-resource set; selecting a first RS resource and a second RS resource from the plurality of RS resources; determining the first path loss associated with the first beam based on the first RS resource; and determining the second path loss associated with the second beam based on the second RS resource’ (Haghighat: [0203], lines 1-4, “When Type-1 PC is used, a WTRU may receive a downlink reference signal index (e.g., CSI-RS resource index) to determine a beam for an uplink transmission and a path loss for its associated uplink power control”; support for first beam and second beam is implied based on multiple beam transmission support; See Fig. 2).

Regarding claim 7, combination of Haghighat and Ishii teaches the method of claim 1.
Haghighat fails to expressly teach but Ishii teaches, ‘wherein the at least one transmit power is determined based on a function of the first path loss and the second path loss’ (Ishii teaches determination of transmission power based on path loss values for multiple path losses; see Ishii [0024], [0026], [0028] as disclosed above in claim 1).

Regarding claim 8, combination of Haghighat and Ishii teaches the method of claim 7.
Haghighat does not expressly teach but Ishii teaches, ‘wherein the function of the first path loss and the second path loss comprises at least one of:
an average of the first path loss and the second path loss (Ishii: [0027] as discussed above in claim 1);

a minimum of the first path loss and the second path loss’ (Ishii: [0028] as discussed above in claim 1).

Regarding claim 9, combination of Haghighat and Ishii teaches the method of claim 1.
Haghighat teaches, ‘wherein the at least one transmit power is determined based on a first modulation and coding scheme (MCS) for transmission of the one or more frames in the first transmit direction and a second MCS for transmission of the one or more frames in the second transmit direction’ (Haghighat: claim 7, describing “the function having the configurable fractional power compensation factor and the path loss” includes “MCS specific offset”).

Regarding claim 15, Haghighat teaches ‘an apparatus for wireless communication, comprising: a processing system’ ([Abstract], “The disclosed method and an apparatus are directed to determine an uplink transmission power in in New Radio (NR) systems by a wireless transmit/receive unit (WTRU)”) configured to:
‘determine at least one transmit power for transmission ([Abstract], “The method also includes determining beam-specific parameters like a configurable fractional power compensation factor for each beam, and a configurable maximum transmit power level for each beam”) of one or more frames’ ([0019] FIG. 10 shows a transmission with power control regions over a subframe; [0313], lines 11-15, “In FIG. 10, power levels of channels 1006, 1008, 1010, 1012, and 1014 are lower than the fixed P Low Frequency Max 1002. Also, power level of power control regions 1026, 1028, 1030, 1032, and 1034 are lower than the fixed P High Frequency Max 1004”).
Haghighat teaches about path loss associated with specific beam, “The power control parameters required for maintenance of power control processes related to transmission of K beams may be grouped under two main groups of common specific set of parameters like the number of resource blocks, target received power, Modulation and Coding Scheme (MCS), and Transmit Power Control (TPC), and beam specific set of parameters like Path Loss (PL)” ([0087])”, but fails to expressly teach that the beam specific parameters are associated with directions. 
Though not expressly disclosed by Haghighat, the claim element, in a first transmit direction and a second transmit direction is implied based on the figures 2, 4, 6, and 7 illustrating beams of different directions and disclosure in [0240], “A beam may be used herein to represent a directional transmission (or reception) and/or a transmission (or reception) using multiple antenna ports where beamforming . 
In current scenario, “beams-specific” parameter “Path loss” and “directional transmission”, as disclosed above, teaches the path loss associated with direction. FIG. 2 shows beam transmissions in two directions, which may be considered a ‘first direction’ and a ‘second direction’).
A person of ordinary skill in the art would understand that the different beams are related to transmission/reception to/from different directions. 
Haghighat, though teaches about ‘first transmit direction’, ‘second transmit direction’, and ‘the first transmit direction being different than the second transmit direction’ (Fig. 2 disclosing antennas in two different directions), ‘the processing system is configured to determine the at least one transmit power by determining a transmit power for transmission of the one or more frames’(discussed above in reference to disclosure in the [abstract]), fails to teach determining transmit power ‘in the first transmit direction based on the first path loss associated with the first transmit direction and the second path loss associated with the second transmit direction’.
Ishii in the same field of endeavor teaches, determining transmit power ‘in the first transmit direction based on the first path loss 
([Abstract], “invention is directed to providing a transmission power control method and a mobile station apparatus that can adequately control the transmission power of a mobile station apparatus having a plurality of transmitting antennas”;
[0024], “Path loss (PL) can be measured with respect to all of a plurality of transmitting antennas or may be measured with respect to predetermined transmitting antennas. This can be selected as appropriate depending on the method of setting representative value path loss (PL')”;
[0026], “Assuming that the path loss (PL) measurement values measured in a plurality of transmitting antennas (A1, A2, ... , AN) provided in a mobile station apparatus are PL1, PL2, ... , PLN, the value given by averaging PL1, PL2, ... , PLN is made the representative value path loss (PL') (PL' = avg{PL1, PL2, ... , PLN));
[0028], “Assuming that the path loss (PL) measurement values measured in a plurality of transmitting antennas (A1, A2, ... , AN) provided in a mobile station apparatus are PL1 , PL2, ... , PLN, the value of the minimum loss (the minimum PL measurement value) in PL1, PL2, ... , PLN is made the representative value path loss (PL') (PL'=min{PL1, PL2, ... , PLN)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ishii teaching determination of transmission power by determining ‘representative value path loss’ based on path loss for different antennas,  with that of Haghighat teaching use of antennas with different directions, so that transmission powers of antennas could be determined based on the representative path loss as described by Ishii, by measuring path losses for multiple antennas, which may have multiple directions, “Representative value path loss (PL') is set based on the path loss (PL) measurement values of transmitting antennas that are measured, each transmitting antenna's transmission power (PTxn) is corrected based on the path loss difference (PLn-PL') from the representative value path loss (PL'), and each transmitting antenna's transmission power (PTxn) is determined” (Ishii: [0079]).
A person of ordinary skill would be motivated to combine teachings of Ishii and Haghighat to simplify the process of transmission powers for multiple antennas having different directions, by use of a representative path loss determined from path loss values for different directions.
Haghighat teaches, ‘generate the one or more frames’ ([0313-0314] disclose generation of subframes with configured power levels, e.g., “FIG. 9 shows a transmission with fixed power over a subframe” ([0313]); “The actual regions may be determined by the specific numerology being transmitted. As such, multiple configurations may need to be sent. In one example, a high frequency DCI may be sent at subframe N=4 and be applicable to a low frequency power control region that starts at a time corresponding to a high frequency subframe N=6” ([0314]); and
‘a transmitter configured to transmit the one or more frames in the first transmit direction and the second transmit direction using the determined at least one transmit power’ ([Abstract], “The method further includes transmitting at least one codeword using at least one of the multiple beams, each of the multiple beams having a transmission power calculated based on the common parameters and the beam-specific parameters”; [0086], “As shown in FIG. 2, a WTRU may support a multitude of simultaneous beams 206, 208, 210, 212 for its UL transmission”; presence of transmitter is implied).

Regarding claim 16, combination of Haghighat and Ishii teaches the apparatus of claim 15 (discussed above). 
Haghighat teaches, ‘the first path loss is associated with a first antenna array for transmission in the first transmit direction; and the second path loss is associated with a second antenna array for transmission in the second transmit direction, the one or more frames being transmitted in the first transmit direction and the second transmit direction via the first antenna array and the second antenna array’ (Haghighat: [0366], “A WTRU antenna system may contain a single or a 2-dimensional array of NT_panel panels where each panel itself may have a 2-dimensional structure”; [0093], “Each TPC loop derives its parameters from the two TPC parameter classes that may be mapped to one or more of the following transmission entities: one or more beams; one or more beam-pair links; one or more transmission layers; one or more panels; and one or more TRP”; combination of above disclosure related to antenna arrays by Haghighat, equivalence of direction with beams, as discussed in claim 1 and disclosures related to association of path loss and the beams, generation of frames and transmission of frames, as discussed above in claim 1 teaches the claim element).
“According to this configuration, given transmission power control for a mobile station apparatus having a plurality of transmitting antennas on the uplink, the transmission power of each transmitting antenna is determined taking into account the variation of path loss (PL) of each transmitting antenna, so that it is possible to control transmission power adequately” ([0009]).

Regarding claim 17, combination of Haghighat and Ishii teaches the apparatus of claim 16 (discussed above).
Haghighat teaches, ‘a receiver configured to: receive a first indication of the first antenna array; receiving a second indication of the second antenna array’ (Haghighat: [0201], “A beam or BPL indication for an uplink transmission may be determined based on a PC type. For example, a downlink reference signal (e.g., CSI-RS resource index) may be indicated for an uplink transmission when Type-1 PC is used while an uplink reference signal (e.g., SRS resource index) may be indicated for an uplink transmission when Type-2 PC is used”);
‘determining the first path loss associated with the first antenna array based on a first reference signal associated with the first antenna array in response to the first indication; and
determining the second path loss associated with the second antenna array based on a second reference signal associated with the second antenna array in response to the second indication’ (Implied by the following disclosures: “beam-specific set of parameters” ([0087]); “estimating path loss for each beam of a multiple beams” ([0088]); “When Type-1 PC is used, a WTRU may receive a downlink reference signal index (e.g., CSI-RS resource index) to determine a beam for an uplink transmission and a path loss for its associated uplink power control. When Type-2 PC is used, a WTRU may receive an uplink reference signal index ( e.g., SRS resource index; SRI) as a beam or a BPL index to determine a beam for an uplink transmission” ([0203]), and Fig. 2 illustration of two beams for uplink transmission).

Regarding claim 18, combination of Haghighat and Ishii teaches the apparatus of claim 17 (discussed above). 
Haghighat teaches, ‘wherein: the first indication of the first antenna array comprises an indication of a first sounding reference signal (SRS) resource of a first SRS resource set, the first SRS resource set being associated with the first antenna array; the second indication of the second antenna array comprises an indication of a second SRS resource of a second SRS resource set, the second SRS resource set being associated with the second antenna array ([0223], “A WTRU may be configured with one or more types of SRS transmissions... The number of SRS transmissions in the set may be N. N may be an integer greater than or equal to 1”; “[0250], lines 1-4, “A WTRU may determine a set of one or more beams for transmission of SRS. A WTRU may be configured with (e.g., receive a configuration for) a set of SRS resources (e.g., in time and/or frequency)”); 
the first path loss is determined based on the first SRS resource; and the second path loss is determined based on the second SRS resource’ ([0087], “beam-specific set of parameters”; [0088], “estimating path loss for each beam of a multiple beams”; [0203], “When Type-1 PC is used, a WTRU may receive a downlink reference signal index (e.g., CSI-RS resource index) to determine a beam for an uplink transmission and a path loss for its associated uplink power control. When Type-2 PC is used, a WTRU may receive an uplink reference signal index ( e.g., SRS resource index; SRI) as a beam or a BPL index to determine a beam for an uplink transmission”; support for first array and second array, has been discussed above in claim 2).

Regarding claim 19, combination of Haghighat and Ishii teaches the apparatus of claim 15 (discussed above). 
Haghighat teaches, ‘wherein the first path loss is associated a first beam, and wherein the second path loss is associated with a second beam’ ([0087], “The power control parameters required for maintenance of power control processes related to transmission of K beams may be grouped under two main groups of common specific set of parameters like the number of resource blocks, target received power, Modulation and Coding Scheme (MCS), and Transmit Power Control (TPC), and beam specific set of parameters like Path Loss (PL)” , “beams-specific” parameter “Path loss” implying the path loss associated with the first beam and the second beam, implied by the support for K beams, K being equal to 2 in this scenario), 
‘the one or more frames being transmitted in the first transmit direction and the second transmit direction via the first beam and the second beam’ (Fig 2. Illustrates two beams transmitted to two different directions; transmission of frames discussed above in claim 1).

Regarding claim 20, combination of Haghighat and Ishii teaches the apparatus of claim 19 (discussed above).
Haghighat teaches, ‘a receiver configured to receive an indication of a plurality of reference signal (RS) resources from a RS-resource set, wherein the processing system is further configured to: select a first RS resource and a second RS resource from the plurality of RS resources;
determine the first path loss associated with the first beam based on the first RS resource; and
determine the second path loss associated with the second beam based on the second RS resource.’ (Haghighat: [0203], lines 1-4, “When Type-1 PC is used, a WTRU may receive a downlink reference signal index (e.g., CSI-RS resource index) to determine a beam for an uplink transmission and a path loss for its associated uplink power control”; support for first beam and second beam is implied based on multiple beam transmission support; See Fig. 2).

Regarding claim 21, combination of Haghighat and Ishii teaches the apparatus of claim 15 (discussed above).
Haghighat fails to expressly teach but Ishii teaches, ‘wherein the at least one transmit power is determined based on a function of the first path loss and the second path loss’ (Ishii teaches determination of transmission power based on path loss values for multiple path losses; see Ishii [0024], [0026], [0028] as disclosed above in claim 1).

Regarding claim 22, combination of Haghighat and Ishii teaches the apparatus of claim 21 (discussed above).
Haghighat does not expressly teach but Ishii teaches, ‘wherein the function of the first path loss and the second path loss comprises at least one of:
an average of the first path loss and the second path loss (Ishii: [0027] as discussed above in claim 1);

a minimum of the first path loss and the second path loss’ (Ishii: [0028] as discussed above in claim 1).

Regarding claim 23, combination of Haghighat and Ishii teaches the apparatus of claim 15 (discussed above).
Haghighat teaches, ‘wherein the at least one transmit power is determined based on a first modulation and coding scheme (MCS) for transmission of the one or more frames in the first transmit direction and a second MCS for transmission of the one or more frames in the second transmit direction’ (Haghighat: claim 7, describing “the function having the configurable fractional power compensation factor and the path loss” includes “MCS specific offset”).

Claims 10-13 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of R1-1809122, “Discussion on panel-based UL beam selection”, source Huawei-HiSilicon, hereinafter “Huawei”.
Regarding claim 10, Haghighat teaches ‘a method for wireless communication’ ([Abstract], “The disclosed method and an apparatus are directed to determine an uplink transmission power in New Radio (NR) systems by a wireless transmit/receive unit (WTRU)”). 
Haghighat however fails to expressly disclose ‘a method comprising: selecting an antenna array of a plurality of antenna arrays for transmission of one or more frames’.
Huawei in the same field of endeavor teaches ‘selecting an antenna array of a plurality of antenna arrays for transmission of one or more frames’ (§ 3.1, bullet 2, “For UE with multiple panels, the reference RS indication should include both panel selection information and specific beam information within the selected panel(s) to instruct UE to transmit the SRS as illustrated in Figure 3”; “Proposal 1: For both UL beam management and UL transmission, the selected panel(s) for SRS transmission should be indicated to UE”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Huawei with that of Haghighat for enhancing efficiency of beam training and minimizing power use, as disclosed by Huawei, “To enhance the efficiency of UL beam training and save the UE’s power, gNB may need to select some of the UE Tx panels (other than all of the panels) for the beam training” (§ 3.1, bullet 1).
Haghighat teaches, ‘determining a transmit power for the transmission of the one or more frames via the antenna array, the transmit power being determined based on a path loss associated with the selected antenna array’ ([0087], “The power control parameters required for maintenance of power control processes related to transmission of K beams may be grouped under two main groups of common specific set of parameters like the number of resource blocks, target received power, Modulation and Coding Scheme (MCS), and Transmit Power Control (TPC), and beam specific set of parameters like Path Loss (PL)”; antenna arrays are associated with beams) 
‘wherein the plurality of antenna arrays are associated with different modulation and coding scheme (MCS) adjustment factors, the transmit power being determined further based on one of the MCS adjustment factors associated with the selected antenna array’ (Haghighat in claim 7, describing “the function having the configurable fractional power compensation factor and the path loss” includes “MCS specific offset”; [0089], “The power for each beam may be determined based on a set of independently configurable parameters”)  also discloses MCS specific offset ΔTF,c(i) as a factor in transmission power calculation for multiple beams which are associated with antenna array as disclosed above by Huawei);
‘generating the one or more frames’ ([0313-0314] disclose generation of subframes with configured power levels, e.g., “FIG. 9 shows a transmission with fixed power over a subframe” ([0313]); “The actual regions may be determined by the specific numerology being transmitted. As such, multiple configurations may need to be sent. In one example, a high frequency DCI may be sent at subframe N=4 and be applicable to a low frequency power control region that starts at a time corresponding to a high frequency subframe N=6” ([0314]); and
‘transmitting the one or more frames via the antenna array using the determined transmit power’ ([Abstract], “The method further includes transmitting at least one codeword using at least one of the multiple beams, each of the multiple beams having a transmission power calculated based on the common parameters and the beam-specific parameters”; [0086], “As shown in FIG. 2, a WTRU may support a multitude of simultaneous beams 206, 208, 210, 212 for its UL transmission”).

Regarding claim 11, combination of Haghighat and Huawei teaches the method of claim 10 (discussed above). 
Haghighat teaches, ‘method further comprising: receiving an indication of a plurality of reference signal (RS)-resources from a RS-resource set’ ([0223], “A WTRU may be configured with one or more types of SRS transmissions... The number of SRS transmissions in the set may be N. N may be an integer greater than or equal to 1”);
‘selecting an RS resource from the plurality of RS-resources’ ([0224], “A WTRU may be configured with one or more types of SRS transmissions”; [0224], “A purpose may be at least one of PL determination, channel measurement, or beam or BPL selection or determination”; UE will select types of SRS for PL determination); and
‘determining the path loss associated with the antenna array based on the selected RS resource’ ([0223], lines 3-4, “the set of SRS transmissions may be used to determine PL”).

Regarding claim 12, combination of Haghighat and Huawei teaches the method of claim 11 (discussed above).
Haghighat teaches, ‘wherein the plurality of RS-resources from the RS resource set comprises a plurality of sounding reference signal (SRS)-resources from a SRS resource set’ (Haghighat: [0223], lines 6-12, “The number of SRS transmissions in the set may be N. N may be an integer greater than or equal to 1. The value of N may be configured. The value of N may be provided with a trigger or request to perform an SRS transmission ( e.g., a set of SRS transmissions) such as an aperiodic SRS transmission, for example in a DCI”).

Regarding claim 13, combination of Haghighat, Ishii and Huawei teaches the method of claim 11.
 ‘wherein the indication is received via a RS resource indicator field of downlink control information (DCI)’ (Haghighat: [0223], lines 6-12, “The number of SRS transmissions in the set may be N. N may be an integer greater than or equal to 1. The value of N may be configured. The value of N may be provided with a trigger or request to perform an SRS transmission ( e.g., a set of SRS transmissions) such as an aperiodic SRS transmission, for example in a DCI”).

Regarding claim 24, Haghighat teaches, ‘an apparatus for wireless communication, comprising:
a processing system’ ([Abstract], “The disclosed method and an apparatus are directed to determine an uplink transmission power in in New Radio (NR) systems by a wireless transmit/receive unit (WTRU)”).
Haghighat however fails to expressly disclose ‘a method comprising: selecting an antenna array of a plurality of antenna arrays for transmission of one or more frames’.
Huawei in the same field of endeavor teaches ‘select an antenna array of a plurality of antenna arrays for transmission of one or more frames’ (§ 3.1, bullet 2, “For UE with multiple panels, the reference RS indication should include both panel selection information and specific beam information within the selected panel(s) to instruct UE to transmit the SRS as illustrated in Figure 3”; “Proposal 1: For both UL beam management and UL transmission, the selected panel(s) for SRS transmission should be indicated to UE”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Huawei with that of Haghighat for enhancing efficiency of beam training and minimizing power use, as disclosed by Huawei, “To enhance the efficiency of UL beam training and save the UE’s power, gNB may need to select some of the UE Tx panels (other than all of the panels) for the beam training” (§ 3.1, bullet 1).
‘determine a transmit power for the transmission of the one or more frames via the antenna array, the transmit power being determined based on a path loss associated with the selected antenna array’ ([0087], “The power control parameters required for maintenance of power control processes related to transmission of K beams may be grouped under two main groups of common specific set of parameters like the number of resource blocks, target received power, Modulation and Coding Scheme (MCS), and Transmit Power Control (TPC), and beam specific set of parameters like Path Loss (PL)”; antenna arrays are associated with beams) 
‘wherein the plurality of antenna arrays are associated with different modulation and coding scheme (MCS) adjustment factors, the transmit power being determined further based on one of the MCS adjustment factors associated with the selected antenna array’ (Haghighat in claim 7, describing “the function having the configurable fractional power compensation factor and the path loss” includes “MCS specific offset”; [0089], “The power for each beam may be determined based on a set of independently configurable parameters”)  also discloses MCS specific offset ΔTF,c(i) as a factor in transmission power calculation for multiple beams which are associated with antenna array as disclosed above by Huawei);
‘generate the one or more frames’ ([0313-0314] disclose generation of subframes with configured power levels, e.g., “FIG. 9 shows a transmission with fixed power over a subframe” ([0313]); “The actual regions may be determined by the specific numerology being transmitted. As such, multiple configurations may need to be sent. In one example, a high frequency DCI may be sent at subframe N=4 and be applicable to a low frequency power control region that starts at a time corresponding to a high frequency subframe N=6” ([0314]); and
‘a transmitter configured to transmit the one or more frames via the antenna array using the determined transmit power’ ([Abstract], “The method further includes transmitting at least one codeword using at least one of the multiple beams, each of the multiple beams having a transmission power calculated based on the common parameters and the beam-specific parameters”; [0086], “As shown in FIG. 2, a WTRU may support a multitude of simultaneous beams 206, 208, 210, 212 for its UL transmission”).

Regarding claim 25, combination of Haghighat and Huawei teaches the apparatus of claim 24 (discussed above). 
Haghighat teaches, ‘a receiver configured to receive an indication of a plurality of reference signal (RS)-resources from a RS-resource set’ ([0223], “A WTRU may be configured with one or more types of SRS transmissions... The number of SRS transmissions in the set may be N. N may be an integer greater than or equal to 1”);
‘select an RS resource from the plurality of RS-resources’ ([0224], “A WTRU may be configured with one or more types of SRS transmissions”; [0224], “A purpose may be at least one of PL determination, channel measurement, or beam or BPL selection or determination”; UE will select types of SRS for PL determination); and
‘determine the path loss associated with the antenna array based on the selected RS resource’ ([0223], lines 3-4, “the set of SRS transmissions may be used to determine PL”).

Regarding claim 26, combination of Haghighat and Huawei teaches the apparatus of claim 25 (discussed above). 
Haghighat teaches, ‘wherein the plurality of RS-resources from the RS resource set comprises a plurality of sounding reference signal (SRS)-resources from a SRS resource set’ (Haghighat: [0223], lines 6-12, “The number of SRS transmissions in the set may be N. N may be an integer greater than or equal to 1. The value of N may be configured. The value of N may be provided with a trigger or request to perform an SRS transmission ( e.g., a set of SRS transmissions) such as an aperiodic SRS transmission, for example in a DCI”).

Regarding claim 27, combination of Haghighat and Huawei teaches the apparatus of claim 25 (discussed above). 
Haghighat teaches, ‘wherein the indication is received via a RS resource indicator field of downlink control information (DCI)’ (Haghighat: [0223], lines 6-12, “The number of SRS transmissions in the set may be N. N may be an integer greater than or equal to 1. The value of N may be configured. The value of N may be provided with a trigger or request to perform an SRS transmission ( e.g., a set of SRS transmissions) such as an aperiodic SRS transmission, for example in a DCI”).

Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0268852 A1 is a pertinent prior art teaching “method and device for controlling transmission power of user equipment in beamforming system”, similar to “power control for multi-panel transmission” of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462